Citation Nr: 0800591	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  02-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
hip arthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left 
knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
denied entitlement to increased ratings for the above 
conditions.  

The veteran's appeal was previously before the Board in 
August 2004 and June 2007, at which times the Board remanded 
the case for further action by the originating agency.  The 
Board notes that in a July 2005 rating decision, the veteran 
was granted a total disability rating based on individual 
unemployability (TDIU), effective October 5, 2004.  
Therefore, this claim is no longer before the Board.  In 
addition, in the same July 2005 rating decision, a separate 
10 percent disability rating for instability was granted for 
the veteran's left knee disability, also effective October 5, 
2004.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for the 
veteran's left knee disability remains before the Board.


FINDINGS OF FACT

1.  For the period prior to July 23, 2007, the veteran's left 
hip arthritis was manifested by limitation of adduction; 
flexion was not limited to 30 degrees, the hip was not 
ankylosed, abduction was not limited with loss of motion past 
10 degrees, and there was no flail joint, fracture, or 
malunion of the hip or femur.

2.  For the period beginning July 23, 2007, the veteran's 
left hip arthritis has been manifested by limitation of 
abduction with loss of motion past 10 degrees; the hip is not 
ankylosed, and there is no flail joint, fracture, or malunion 
of the hip or femur.

3.  The veteran's left knee arthritis is manifested by 
limitation of motion to between 10 and 52 degrees; flexion is 
not limited to 30 degrees, extension is not limited to 15 
degrees, and there is no effusion into the joint.

4.  The veteran's left knee instability more nearly 
approximates slight than moderate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for left 
hip arthritis have been met for the period beginning July 23, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2007).  

2.  The schedular criteria for separate 10 percent ratings 
for limitation of flexion and extension have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).  

3.  The schedular criteria for a rating in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2002, subsequent to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
increased ratings.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, in a 
September 2004 letter, the veteran was requested to submit 
any evidence in his possession pertinent to the claims on 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the November 2002 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until June 2007, 
since the claims are being denied, no disability rating or 
effective dates will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2007 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  Such 
inquiry is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a December 1997 rating decision, the veteran was granted 
service connection for left hip and left knee disabilities.  
10 percent disability ratings were assigned, effective 
January 18, 1997.  The veteran's current claim for increased 
ratings was received in November 2001.  As noted above, a 
separate 10 percent disability rating for instability of the 
left knee was assigned in a July 2005 rating decision, 
effective October 5, 2004.

In response to his claim for increased ratings, the veteran 
was provided a VA examination in December 2001.  He reported 
using a brace on his left leg since 1957 as well as a cane 
for the last 10 to 15 years.  He complained of significant 
pain in his hip and knee with ambulation.  He stated that he 
took anti-inflammatory medication, occasional narcotic 
medication, and that he had difficulty with the activities of 
daily living.  The veteran reported that he was only able to 
walk about 100 yards before sitting down due to pain in his 
hip and leg.  Upon physical examination, the left knee had 
range of motion from 0 to 110 degrees.  The knee was stable 
to anterior and posterior varus and valgus stress.  It was 
tender to palpation globally, especially the patellofemoral 
joint and in the medal lateral joint line without effusion.  
With respect to the left hip, internal rotation was 20 
degrees and external rotation was to 30 degrees, with pain at 
the limits.  The hip was nontender to palpation over the 
greater trochanter.  There were no focal motor or sensory 
deficits in the left lower extremity.  X-rays showed minimal 
degenerative changes in the left knee and no arthritic 
changes in the left hip.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was found to have decreased 
range of motion in his left leg in June and October 2002.  
There was no edema noted in May 2002, and the veteran was 
found to have bilateral pain in his hips with movement.  

The veteran was provided another VA examination in October 
2002.  He stated that he had increased hip and knee pain and 
loss of motion, but that his instability was primarily due to 
his left ankle.  Range of motion of the left knee was from 10 
to 90 degrees with pain at both extremes.  

His knee was stable with no effusion.  He had significant 
crepitus, but a negative McMurray's examination.  There was 
diffuse tenderness to light touch.  Range of motion of the 
left hip was 0 to 75 degrees of flexion, although flexion was 
to 90 degrees when sitting.  Internal and external rotation 
was to 25 degrees bilaterally.  

There was significant tenderness to palpation over the 
greater trochanter.  X-rays showed no degenerative changes of 
the left knee and a normal left hip.  The diagnoses were 
degenerative joint disease of the left hip and left knee.  
The examiner also diagnosed greater trochanter bursitis that 
seemed to severely affect his daily activities and his 
overall life.  

In October 2004, the veteran was afforded another VA joints 
examination.  He reported having significant problems with 
his left knee and hip due to his altered gait from his 
service-connected left ankle disability.  Due to pain in his 
left hip, he stated that he could not climb stairs, tie his 
shoes, cross his legs, or stand for more than 30 minutes.  He 
reported that his left knee would give out on uneven ground 
and that he had undergone cortisone injections in his hip and 
knee.  Examination of the left knee showed range of motion 
was from 0 to 130 degrees.  There was significant medial 
joint line tenderness.  

There was no patellofemoral crepitus and the knee was stable.  
There was no evidence that range of motion of the knee was 
additionally limited by pain, fatigue, lack of endurance, or 
weakness.  Examination of the left hip showed abduction to 45 
degrees, flexion to 95 degrees, and adduction to 10 degrees.  
Internal and external rotation were to 20 degrees with the 
knee fully extended.  There was tenderness to palpation to 
the greater trochanter in the bursal region.  The diagnoses 
were left hip and left knee degenerative arthritis.  The 
veteran showed increased pain and disability with repetitive 
giving-way and pain altering his daily activities.  

The record also contains a medical opinion from the examiner 
who conducted the October 2002 VA examination.  After review 
of the claims folders, the examiner noted that the veteran 
had deteriorated since his prior examination and that he took 
Lortab twice a day for pain management.  The veteran stated 
that he was unable to stand for any significant time because 
his left leg would give way.  He also stated that he had 
frequent falls and that he was unable to sit for long periods 
due to his hip and knee arthritis.  The examiner found that 
the veteran's left ankle, hip, and knee disabilities caused 
him to be unable to secure and follow substantially gainful 
employment.  

The veteran's most recent VA examination was conducted in 
July 2007.  He reported that since his last examination, he 
had experienced increased instability in his knee that caused 
him to fall.  The veteran also complained of constant pain 
with intermittent swelling, locking, and instability.  He 
stated that his activities of daily living were affected and 
that he experienced flare-ups of pain lasting all day due to 
his knee and lasting 3 hours due to his hip.  

Physical examination of the knee showed extension was lacking 
to 10 degrees to midline with pain.  Flexion was from 10 
degrees to 82 degrees with pain both active and passively.  
Range of motion was additionally limited due to fatigue with 
a further 30 degree reduction in flexion.  Range of motion 
was therefore 10 degrees to 52 degrees actively and 
passively.  

The left knee was stable with Lachman's, drawers, and varus 
and valgus testing all negative.  There was palpable 
tenderness throughout with crepitus.  McMurray's test was 
negative for meniscal derangement.  The examiner noted that 
upon flare-ups, the veteran's left knee range of motion would 
be diminished to 10 to 52 degrees.  

Examination of the left hip showed that flexion was from 0 to 
82 degrees active and passively.  The veteran was not able to 
perform tests for extension, abduction, adduction, or 
internal and external rotation due to his limited range of 
motion.  Range of motion was not additionally limited 
following repetitive use.  There was positive left 
trochanteric tenderness.  The diagnoses were moderate left 
knee chondromalacia and chronic left hip trochanteric 
tendonitis.

In support of his claim, the veteran has also submitted 
statements from family members and friends describing the 
extent of his disability.  In December 2002 statements, his 
child and friends stated that the veteran's mobility was 
decreased due to his disabilities, and that he often fell.  
Similarly, in an October 2004 statement, the veteran's wife 
noted that she had to help him out of bed, tie his shoes, and 
that his knee and ankle often gave out resulting in falls.

Left Hip

Legal Criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2007) below, provide the criteria for rating hip and 
thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrant a 60 
percent evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

Analysis

The veteran's left hip is currently rated as 10 percent 
disabling under Diagnostic Code 5253 for limitation of 
abduction.  The Board finds that the medical evidence of 
record supports the granting of the maximum rating of 20 
percent under this Diagnostic Code for the period beginning 
July 23, 2007.  During the veteran's most recent VA 
examination in July 2007, he was unable to perform tests for 
extension, abduction, adduction, and internal and external 
rotation due to limited motion.  The Board therefore finds 
that the veteran's hip disability most nearly approximates 
limitation of abduction with motion lost after 10 degrees 
under Diagnostic Code 5253 and a 20 percent evaluation is 
appropriate from July 23, 2007.  

A 20 percent evaluation is not warranted for the period prior 
to July 23, 2007, as the medical evidence of record does not 
show limitation of abduction with motion lost after 10 
degrees before this date.  In this regard, the Board notes 
abduction was measured to 45 degrees at the veteran's October 
2004 VA examination.  In addition, X-rays from his December 
2001 and October 2002 showed no arthritic changes and a 
normal hip.  

With respect to limitation of flexion, the medical evidence 
does not establish that flexion has most nearly approximated 
30 degrees as required for a 20 percent disability rating 
under Diagnostic Code 5252.  Flexion was most limited at the 
veteran's October 2002 VA examination when it was measured to 
75 degrees while standing and 95 degrees while sitting.  
While the examiner noted that the veteran's left hip bursitis 
severely affected his daily life, X-rays of the left hip were 
normal and it is clear that when all pertinent disability 
factors are considered, flexion of the veteran's hip has not 
most nearly approximated 30 degrees.  

An increased rating is also not warranted under Diagnostic 
Code 5250 pertaining to hip ankylosis.  Although the veteran 
was not able to perform tests for extension, abduction, 
adduction, and internal and external rotation due to limited 
motion at his most recent VA examination in July 2007, he was 
able to flex his left hip to 82 degrees and the examiner 
found that range of motion was not additionally limited 
following repetitive use.  

Similarly, while the veteran was noted to have some 
limitation of motion of his left hip at all four of his VA 
examinations, it is clear that he has retained some useful 
motion of his left hip throughout the entire appeals period.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5250 for ankylosis of the hip.  

Finally, the Board finds that Diagnostic Codes 5254 and 5255 
are not for application as the X-rays of the left hip have 
been consistently normal.  There is no evidence of flail 
joint, fracture, or malunion of the hip or femur.

The Board concludes that the manifestations of the veteran's 
left hip arthritis  most nearly approximates the criteria 
associated with an increased rating of 20 percent from July 
23, 2007.  The Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Left Knee

Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
evaluation when limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semi lunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semi lunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Analysis

The 10 percent rating for arthritis has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which provides that 
rating when there is X-ray evidence of arthritis and 
noncompensable limitation of motion.

The most recent examination shows that with consideration of 
functional factors, the veteran's range of left knee motion 
is from 10 degrees of extension to 52 degrees of flexion.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

The range of extension meets the criteria for a 10 percent 
rating under Diagnostic Code 5261.  The range of flexion 
falls between the criteria for a non-compensable and a 10 
percent rating, but is slightly closer to the 10 percent 
criteria.  Applying the provisions of 38 C.F.R. §§ 4.7, 4.21, 
a 10 percent rating is warranted for limitation of flexion.  
Accordingly, entitlement to separate 10 percent ratings for 
limitation of flexion and extension are granted.

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater limitation of 
motion was demonstrated; therefore, staged ratings are not 
warranted.  

Turning to the instability of the veteran's knee, the Board 
finds that an increased rating is not warranted under 
Diagnostic Code 5257 as the left knee does not more nearly 
approximate moderate instability.  In this regard, the Board 
notes that although the record contains statements from the 
veteran's friends and family noting that his knee often gives 
out, there is no objective medical evidence of instability.  
In fact, all four VA examiners have found that the veteran's 
left knee was stable upon physical examination.  Therefore, 
the evidence of record establishes that the veteran's left 
knee instability most nearly approximates the criteria 
contemplated by the currently assigned 10 percent disability 
evaluation for slight instability.  There have also been no 
periods when worse instability or subluxation has been 
demonstrated.  Staged ratings for this aspect of the knee 
disability are also not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations than those granted in this decision.  

Extraschedular Considerations

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran is already 
in receipt of a total disability rating based on 
unemployability that was assigned in a July 2005 rating 
decision, effective October 5, 2004.  This rating was 
assigned based on the July 2005 opinion of the VA physician 
who found that the veteran was unable to work due to his 
service-connected left knee, left hip, and left ankle 
disabilities.  Therefore, the veteran is already compensated 
for marked interference with employment, and not other 
exceptional factors have been reported.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for left hip arthritis; 
namely a 20 percent rating, effective July 23, 2007; is 
granted.

Entitlement to an increased rating for left knee arthritis, 
namely separate 10 percent ratings for limitation of 
extension and flexion, is granted.

Entitlement to a rating in excess of 10 percent for left knee 
instability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


